DETAILED ACTION
Allowable Subject Matter
Claims 1-10, 12-13 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Lanier a method of controlling access to virtual content in a mixed reality scene rendered on at least two user devices (Lanier fig. 3; [0059], “a mixed reality environment wherein two or more users (e.g., user 106A and user 106B) can interact with one another and/or with virtual content that is presented in the mixed reality environment.”), the method comprising:
Additionally, Lanier discloses
enabling, at a first mixed reality (MR) device, a user of the first MR device to select a virtual content object displayed by a display of the first MR device; 
enabling, at the first MR device, the user of the first MR device to select a second MR device visible in the display of the first MR device, 
wherein the selected virtual content object was at least one of not previously displayed by the second MR device and not previously accessible to the second MR device; and 
responsive to at least one of: 
the user selecting the virtual content object, and the user selecting the second MR device, performing at least one of: 
displaying the virtual content object on the second MR device; and 
making the virtual content object accessible to the second MR device.
However, none of the prior arts of record, alone or in combination, disclose
enabling, at the first MR device, the user of the first MR device to select a second MR device visible in the display of the first MR device, 
wherein the selected virtual content object was at least one of not previously displayed by the second MR device and not previously accessible to the second MR device.
Claims 2-10, 12-14 and 16-21 are allowed for depending from claim 1.
Claim 22 is allowed similar to claim 1 for reciting similar subject matter.
Applicant’s arguments with respect to claim 23 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2616